Case 20-11143-JDW          Doc 9    Filed 03/30/20 Entered 03/30/20 14:28:59              Desc Main
                                    Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: WAYNE BLACK                                              Case No.: 20-11143

                        OBJECTION TO CONFIRMATION OF PLAN

       COMES NOW, the Creditor, Prestige Auto Sales, by and through its attorney of record

and files this, its Objection to Confirmation of Chapter 13 Plan as to the Creditor’s treatment for

the purpose of plan confirmation and would respectfully show unto this honorable Court, as

follows:

                                                 (1)

       That the Debtor filed a Chapter 13 Plan where in he excluded collateral held by Prestige

Auto Sales, namely, a 2002 Dodge Ram 1500 VIN#1D7HA16Z82J240198.

                                                 (2)

       The Creditor would show that the value of the collateral as indicated and represented by

the Debtor is $4,117.50 respectively and that the Creditor should be fully secured.

                                                 (3)

       The Creditor would show that the debt presently owed on the property is $2,917.31

protected by collateral valued at $4,117.50 making the Creditor, Prestige Auto Sales, fully

secured.

       WHEREFORE, PREMISES CONSIDERED, the Creditor, Prestige Auto Sales, prays that

the Court will sustain its objection and deny Confirmation of the Debtor’s proposed treatment

and that the Creditor be paid in full at a rate according to the proper valuation and for other relief

as is good and equitable. Further, that the Court will dismiss the Debtor’s Chapter 13

bankruptcy.
Case 20-11143-JDW         Doc 9    Filed 03/30/20 Entered 03/30/20 14:28:59             Desc Main
                                   Document      Page 2 of 2


                                                             Respectfully submitted,

                                                             AKINS & ADAMS, P. A.
                                                             By:/s/ Bart M. Adams
                                                                     Bart M. Adams
                                                                     Attorney for Prestige


AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976



                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Robert H. Lomenick, Jr.       rlomenick@gmail.com

       SO, CERTIFIED, this, the 30th day of March, 2020.


                                                     /s/ Bart M. Adams
                                                     Bart M. Adams
                                                     Attorney for Creditor
